internal_revenue_service index number number release date department of the treasury washington dc person to contact telephone number refer reply to cc dom p si plr-120862-98 date date legend trust a b corporation state court date date date date date plr-120862-98 dear this letter responds to your representative’s letter dated date requesting the following rulings concerning the effect of a proposed reformation of trust the proposed reformation of trust will not affect the assumed qualification of trust as a charitable_remainder_trust and the proposed reformation of trust will not disqualify grantors’ charitable deduction under sec_170 of the internal_revenue_code for transfers made to trust from its inception facts on date a and b grantors of trust executed the governing instrument forming trust which grantors intended to have treated as a charitable_remainder_unitrust under sec_664 trust is governed by the laws of state in date sec_2 and a and b transferred shares of corporation’s stock to trust trust requires the trustee to pay a unitrust_amount to a and b during their lives with the remainder to charitable organizations described in sec_170 sec_170 sec_2055 and sec_2522 article iii paragraph i of trust’s governing instrument provides that the trust is intended to qualify as a charitable_remainder_unitrust under sec_664 and is to be administered to qualify for the exemption from taxation provided therein for a charitable_remainder_unitrust in date a and b learned that trust may not qualify as a charitable_remainder_unitrust because trust’s governing instrument contained provisions that are not intended for use in a charitable_remainder_trust specifically trust’s governing instrument contained the following disqualifying provisions article vi paragraph i provided that at any time during the lifetimes of the grantors the grantors or either grantor may acquire in a nonfiduciary capacity without the approval of the trustee the trust corpus by substituting other_property of an equivalent value article vi paragraph k allowed the trustee to pay death taxes from trust’s assets whenever any portion of the trust estate became subject_to death taxes article vi paragraph m allowed the trustee to terminate the trust if after the death of both grantors it is not economically feasible to continue the trust’s existence additionally trust’s governing instrument contained a provision relating to plr-120862-98 testamentary transfers that allows the unitrust payment to be deferred until trust is completely funded trust however was funded with an inter_vivos transfer the drafting attorney provided a sworn affidavit that the above disqualifying provisions were the result of drafting errors and that a and b had always intended trust to qualify as a charitable_remainder_trust on date the trustee filed a petition to reform trust under state law and article iii paragraph i of trust’s governing instrument article iii paragraph i of trust’s governing instrument allows the trustee to amend the terms of trust for the sole purpose of complying with the requirements of sec_664 and the applicable regulations the proposed reformation deletes the disqualifying provisions and reforms the governing instrument to allow trust to qualify as a charitable_remainder_unitrust under sec_664 and retroactive to date the reformed trust is drafted in accordance with sec_5 of revproc_90_31 1990_1_cb_539 it is represented that under the laws of state a_trust instrument can be reformed to be in accord with a donor’s intent if the trust instrument contains drafting errors it is also represented that the purpose of the reformation is to correct drafting errors to reflect grantors' original intent to create a charitable_remainder_trust on date court granted trustee’s petition to reform trust the court order is contingent upon the internal revenue service's issuance of a letter_ruling to grantors that provides that the reformation will not disqualify trust as a charitable_remainder_unitrust and will not disqualify grantors’ charitable deductions for any transfers to trust from its inception ruling_request law and analysis under sec_664 a charitable_remainder_unitrust is a_trust that provides for the distribution of the unitrust_amount at least annually for life or a term of years to one or more persons at least one of which is not a charitable_organization with an irrevocable remainder_interest to be held for the benefit of or paid over to a qualified charitable_organization sec_1_664-1 of the income_tax regulations provides that for a_trust to be a charitable_remainder_trust it must satisfy the definition of and function exclusively as a charitable_remainder_trust from the creation of the trust solely for purposes of sec_664 and the regulations thereunder the trust will be deemed to be created at the earliest time that neither the grantor nor any other person is treated as the owner of the entire trust under subpart e part subchapter_j chapter subtitle a of the code subpart e but in no event prior to the time property is first transferred to the trust for the preceding sentence neither the grantor nor the grantor's spouse is treated as the plr-120862-98 owner of the trust merely because the grantor or the grantor’s spouse is named as a recipient of the annuity or unitrust_amount sec_1_664-3 provides that a_trust is not a charitable_remainder_unitrust if any person has the power to alter the amount_paid to any named person other than an organization described in sec_170 if such power would cause any person to be treated as the owner of the trust or any portion thereof if subpart e part subchapter_j chapter subtitle a of the code were applicable to such trust sec_1_664-3 provides in part that the trust may not be subject_to a power to invade alter amend or revoke for the beneficial use of a person other than an organization described in sec_170 notwithstanding the preceding sentence the grantor may retain the power exercisable only by will to revoke or terminate the interest of any recipient other than an organization described in sec_170 after reviewing the facts and relevant documents submitted we conclude that the proposed judicial reformation will not violate the requirements of sec_664 and the applicable regulations because the reformed trust’s governing instrument does not contain the provisions in article vi paragraph i of trust effective date trust will not be a grantor_trust under sec_675 as reformed trust contains provisions set forth in revproc_90_31 and thus qualifies as a charitable_remainder_unitrust under sec_664 and we conclude that the proposed reformation that is retroactive to date will not adversely affect trust's qualification as a charitable_remainder_unitrust ruling_request sec_170 allows a deduction for charitable_contributions sec_170 however does not allow a charitable deduction for a remainder_interest in property transferred to a_trust unless the trust is a charitable_remainder_annuity_trust described in sec_664 or a charitable_remainder_unitrust or a pooled_income_fund described in sec_642 because trust as reformed qualifies as a charitable_remainder_unitrust effective date then transfers to trust from its inception may qualify as charitable_contributions under sec_170 to the extent of the remainder interests of the charitable beneficiaries no opinion is expressed on the federal tax consequences of the formation or operation of trust under the provisions of any other section of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent under a power_of_attorney on file in this office we are sending a copy of this plr-120862-98 letter to your authorized representative sincerely yours jeff erickson assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
